Suit by Mrs. Eva Tevis, joined pro forma by her husband, G. W. Tevis, against Abe Werth for damages to her automobile. Judgment for plaintiff, and defendant appeals. The following "statement of the nature and result of the suit" is taken from appellant's brief, which appellees concede to be correct: "Statement of the Nature and Result of the Suit. This suit was instituted by the appellee, Mrs. Eva Tevis, wife of George Tevis, against the appellant, Abe Werth, to recover damages sustained by reason of a collision between an automobile owned by Mrs. Tevis and an automobile owned by the appellant. The collision occurred on Park street in the city of Beaumont, Tex., about August 19, 1919. The evidence showed that Mrs. Tevis' car was at a standstill on the right-hand side of the street at the time of the collision, and there was no showing of contributory negligence on the part of Mrs. Tevis. The undisputed proof showed that the appellant, Abe Werth, was the owner of the car which collided with the Tevis car, and that the Werth car, at the time of the accident, was being driven by Maurice Werth, appellant's son, In her petition appellee alleged that she was the owner of the injured car in her separate right; that the defendant, by and through *Page 1117 
his servants and agents, negligently and carelessly ran into and collided with plaintiff's automobile with a truck which defendant was operating and causing to be operated at said time, damaging and injuring said car * * * in the sum of $500." The defendant answered by general denial and plea of not guilty. The case was tried before the court without a jury, and judgment rendered for appellee for $300. Motion for new trial was overruled, and appellant brings the case to this court for review. The court did not file his findings of fact and conclusions of law, nor does it appear that he was requested to do so. Appellant presents two assignments of error, both of which assail the court's rendering judgment for appellee on the ground that the evidence failed to show that the driver of appellant's car, Maurice Werth, appellant's son, was at the time of the collision the agent and servant of appellant and acting in the furtherance of appellant's business. This is the only contested point in the case. All others are conceded. The court, after hearing all the testimony, found against appellant, and we think the record sustains the finding. Dawson v. Bank, 181 S.W. 553; Corrigan v. Goss, 160 S.W. 652; Bank v. Hill, 160 S.W. 1099; Moore v. Robb, 159 S.W. 85; League v. Rice Institute, 152 S.W. 1182. The assignments are overruled. Finding no error in the record, the judgment is affirmed.
 *Page 339